Citation Nr: 0513914	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1940 to October 1944.  This case comes before the Board 
of Veterans' Appeals (Board) from a January 1997 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1997, the veteran and his wife provided testimony 
at a hearing before a hearing officer at the RO.  In October 
2002 the veteran, his wife, and his daughter appeared at a 
Travel Board hearing before the undersigned at the RO.  In 
February 2003 the Board undertook development of the claim, 
and in August 2003 the case was remanded to afford the RO the 
opportunity to review the record.  


FINDING OF FACT

The veteran's COPD was not manifested in service, and is not 
shown to be related to service or to a service-connected 
disability.


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue; this matter (denied 
previously, in January 1997, as not well grounded (see April 
1997 statement of the case (SOC)) has been addressed on the 
merits.  See March 2004 supplemental SOC (SSOC).  The RO 
initially provided the veteran with VCAA notice as to the 
instant claim (including notice of what type of evidence was 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development) in 
February 2004, after the rating decision appealed.  (Notice 
prior to the rating decision was not possible, as the VCAA 
was enacted after the rating decision.)  While the February 
2004 letter advised the veteran that he should submit 
additional evidence in support of his claim within 60 days, 
it also advised him that evidence received within a year 
would be considered.  The veteran responded later in February 
2004 that he had no additional evidence to submit.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the February 2004 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA examinations, 
most recently in 2004.  VA's duties to assist, including 
those mandated by the VCAA, are met.

Factual Background

On July 1940 service enlistment examination the veteran's 
respiratory system was evaluated as normal.  A November 1941 
medical history note shows that the veteran was having 
difficulty breathing and was showing definite respiratory 
involvement.  The condition was described as being an 
ascending paralysis, which began in his legs and traveled up 
his body.  He was to be transferred to Washington, D.C. to be 
placed in an iron lung machine.  Guillain-Barre syndrome was 
diagnosed in April 1942.  In July 1944 the veteran reported 
having been in an iron lung machine for 20 days in September 
1941 for treatment of infantile paralysis.  COPD was not 
diagnosed during service.  

On June 1947 VA examination no respiratory disorder was 
noted.  

A February 1978 private medical record shows a diagnosis of 
COPD; no acute cardiac or pulmonary disease was noted.

On September 1996 VA examination the veteran complained of 
shortness of breath.  A respiratory disorder was not 
diagnosed.  

Service connection for Guillain-Barre syndrome was granted by 
the RO in September 1996.

At his September 1997 personal hearing the veteran testified 
that he was in an iron lung during service.  He denied having 
breathing problems in service.  

An October 1997 VA progress note shows findings of a severe 
degree of obstructive pulmonary disease.  

On May 2000 VA respiratory examination severe COPD was 
diagnosed.  The examiner opined that it would require 
unwarranted speculation to make an assertion as to what part, 
if any, of the veteran's present respiratory problems were 
due to his service-connected Guillain-Barre syndrome.

At the October 2002 hearing before the undersigned it was 
claimed that the veteran's COPD was related to his having 
been in an iron lung during service.  It was suggested that 
the veteran's COPD may somehow be related to his service-
connected Guillain-Barre syndrome.   

An October 2002 private medical record lists a diagnosis of 
COPD and notes a history of Guillain-Barre syndrome.  

A March 2003 private treatment record, in pertinent part, 
shows that the physician commented that "[w]hile I believe 
that there are a few case reports in the literature that may 
support and effect acute Guillain Barre on cardiac function 
and acute respiratory function, I have never seen a report of 
long-term respiratory sequelae of Guillain barre."  

A May 2003 private treatment record, from the private 
physician who provided the March 2003 quote above shows that 
he opined that the veteran had end-stage COPD due to smoking.

In a February 2004 letter in response to a February 2004 
request by VA to "provide us a copy or reference" to the 
"few cases in literature" that may support a causal 
relationship between the veteran's Guillain-Barre syndrome 
and his COPD, the same physician commented that while acute 
Guillain-Barre syndrome can cause acute cardiac and 
respiratory dysfunction the veteran's COPD was caused by 
tobacco exposure (smoking).  He added that the chronic 
respiratory effects of Guillain-Barre tend to show 
neuromuscular compromise on pulmonary function testing as 
opposed to the obstructive abnormalities shown on pulmonary 
function testing by the veteran.  

On March 2004 VA respiratory examination the examiner, 
following his review of the medical record and examination of 
the veteran, diagnosed both history of Guillain-Barre 
syndrome and COPD.  He opined that the veteran's COPD was not 
caused by his Guillain-Barre syndrome.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Disability 
which is proximately due to, or the result of, a service 
connected disability shall be service connected.  38 C.F.R. 
§ 3.310 (a).  The Court has held that a claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.




Analysis

The veteran's claim seeking service connection for COPD is 
essentially based on two theories:  one, that the disorder is 
related to his having been in an iron lung during service, 
and, two, that the disorder is secondary to his service-
connected Guillain-Barre syndrome.  

As to the first theory, that the veteran's COPD is related to 
service because it resulted from being in an iron lung in 
service, there is no affirmative (competent and probative) 
evidence supporting such relationship.  COPD was not 
manifested in service.  The first evidence that the veteran 
has COPD was in 1978, more than 30 years after his discharge 
from active duty.  Such a long interval of time between 
service separation and the earliest documentation of the COPD 
is, of itself, a factor against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  And no physician or other trained medical 
professional has opined that the veteran's COPD is related to 
his having been in an iron lung.  Because he is a layperson, 
the veteran's own statements to the effect that he acquired 
COPD as a result of being in an iron lung in service are not 
competent evidence.  See Espiritu, supra.

As to the second argued theory of entitlement to service 
connection for COPD, namely that it is secondary to the 
veteran's service connected Guillain- Barre syndrome, the 
three threshold requirements that must be satisfied to 
establish secondary service connection for a claimed 
disability are:  (1) A diagnosis of the claimed disability 
(This requirement is met.  COPD is diagnosed.)  (2) A service 
connected disability.  (This requirement is also met, as 
Guillain- Barre syndrome is service-connected.) and (3) 
Competent evidence (a medical opinion) of a nexus between the 
claimed disability and the disability for which service 
connection has already been established.  

It is the third requirement that is lacking in the instant 
case.  There is no competent (medical) evidence of  a nexus 
between the veteran's COPD disorder and his service-connected 
Guillain-Barre syndrome.  The veteran's private physician 
opined in February 2004 that the veteran's COPD was related 
to tobacco use, and a VA examiner, in March 2004, that the 
veteran's COPD was "not caused" by his Guillain-Barre 
syndrome.  There is no competent evidence (medical opinion) 
to the effect that the Guillain Barre syndrome aggravated the 
veteran's COPD.  As a layperson, the veteran is not competent 
to establish causation or aggravation by his own 
observations/opinion.  See Espiritu, supra. 

The preponderance of the evidence is against finding that the 
veteran's COPD was either incurred or aggravated in service 
or caused or aggravated by a service-connected disability.  
Accordingly, this claim must be denied.


ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


